Banke, Judge.
This case involves a suit upon a promissory note by the payees against several guarantors. Although four errors are enumerated, all involve a single issue: whether the execution of the note brings it within the ambit of Code Ann. § 57-119 (Ga. L. 1969, pp. 80, 81), which governs interest rates on notes of $100,000 or more.
The promissory note is dated June 27, 1973, and bears on its face the principal amount of $117,000. The maker styled itself "Church Road Associates, a Joint Venture.” The endorsement and guaranty provision was signed by some 14 people, each for a percentage of the total amount of the note. The payees of the note were three individuals, whose interest was $29,250 each, a profit-sharing plan, in the amount of $17,550, and a *568pension plan, in the amount of $11,700, for a total of $117,000. Payees had reached satisfaction with all but two of the guarantors, Allen Salzman and Melvin Schwartz, the appellees in this case. Judgment below was granted the payees for past-due amount of principal, interest, and attorney fees. This appeal is from that judgment. Held:
Argued January 4, 1979 —
Decided April 4,1979.
Joe W. Segraves, for appellants.
Haas, Holland, Levison & Gibert, Richard D. Flexner, Donald I. Hackney, Jr., David L. Ross, for appellees.
The appellant’s position, simply stated, is that because of the varying amounts participated in by each of the payees, the note is evidence of five loans, each less than $100,000, thus rendering it usurious and not within the meaning and legislative intent of Code Ann. § 57-119, supra. The editorial note explaining this statute makes it clear that the transaction in this case was the very sort of transaction encouraged by the statute. The amount of the note being greater than $100,000, neither a corporation nor an individual may plead usury as a defense thereto. Mercantile Nat. Bank v. Berger, 129 Ga. App. 707 (200 SE2d 921) (1973). The statute specifically provides that a person to whom it is applicable includes but is not limited to "individuals, group of individuals, corporations, . . . joint arrangements, ... or other entities of any nature whatsoever.”

Judgment affirmed.


Shulman and Underwood, JJ., concur.